SUBADVISORY AGREEMENT FRANKLIN TEMPLETON INTERNATIONAL TRUST on behalf of FRANKLIN TEMPLETON GLOBAL ALLOCATION FUND THIS SUBADVISORY AGREEMENT made as of by and between FRANKLIN TEMPLETON INSTITUTIONAL, LLC (“FTI, LLC”), a Delaware limited liability company and FRANKLIN TEMPLETON INVESTMENT MANAGEMENT LIMITED (“FTIML”), a corporation existing under the laws of the United Kingdom. WITNESSETH WHEREAS, FAI and FTI, LLC are each registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and engaged in the business of supplying investment management services, as an independent contractor; WHEREAS, FAI, pursuant to an investment management agreement (“Investment Management Agreement”), has been retained to render investment advisory services to Franklin Templeton Global Allocation Fund, a series of Franklin Templeton International Trust (hereinafter referred to as the “Fund”), an investment management company registered with the U.S. Securities and Exchange Commission (the “SEC”) pursuant to the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, David Zahn, a member of the Fund’s portfolio management team, is employed by FTIML, and FTI, LLC wishes to enter into this Agreement with FTIML to enable Mr. Zahn to perform his responsibilities as a member of the Fund’s portfolio management team. NOW, THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties hereto, intending to be legally bound hereby, mutually agree as follows: 1. FTI, LLC hereby retains FTIML and FTIML hereby accepts such engagement, to furnish certain investment advisory services with respect to the assets of the Fund, as more fully set forth herein. (a) Subject to the overall policies, control, direction and review of the Fund’s Board of Trustees (the “Board”) and to the instructions and supervision of FTI, LLC, FTIML agrees to provide certain investment advisory services with respect to securities and investments and cash equivalents in the Fund. FTI, LLC will continue to provide all research services in respect of the Fund and have full responsibility for all investment advisory services provided to the Fund. FAI acknowledges that the only services that FTIML will provide under this Agreement are the portfolio management services of David Zahn while he remains employed by FTIML. (b) Both FTIML and FTI, LLC may place purchase and sale orders on behalf of the Fund. (c) For the term of this Agreement, FTI, LLC shall provide the Board at least quarterly, in advance of the regular meetings of the Board, a report of its activities hereunder on behalf of the Fund and its proposed strategy for the next quarter, all in such form and detail as requested by the Board. David Zahn shall also be available to attend such meetings of the Board as the Board may reasonably request. (d) In performing its services under this Agreement, FTIML shall adhere to the Fund’s investment objective, policies and restrictions as contained in the Fund’s Prospectus and Statement of Additional Information, and in the Trust’s Declaration of Trust, and to the investment guidelines most recently established by FTI, LLC and shall comply with the provisions of the 1940 Act and the rules and regulations of the SEC thereunder in all material respects and with the provisions of the United States Internal Revenue Code of 1986, as amended, which are applicable to regulated investment companies. (e) In carrying out its duties hereunder, FTIML shall comply with all reasonable instructions of the Fund or FTI, LLC in connection therewith. Such instructions may be given by letter, telex, telefax or telephone confirmed by telex, by the Board or by any other person authorized by a resolution of the Board, provided a certified copy of such resolutions has been supplied to FTIML. 2. (a) FTI, LLC shall pay to FTIML a fee equal to 10% of the management fee paid to FTI, LLC by the Fund, which fee shall be payable in U.S. dollars on the first business day of each month as compensation for the services to be rendered and obligations assumed by FTIML during the preceding month. The advisory fee under this Agreement shall be payable on the first business day of the first month following the effective day of this Agreement and shall be reduced by the amount of any advance payments made by FTI, LLC relating to the previous month. (b) FTI, LLC and FTIML shall share equally in any voluntary reduction or waiver by FTI, LLC of the management fee due under the Investment Management Agreement between FTI, LLC and the Fund. (c) If this Agreement is terminated prior to the end of any month, the monthly fee shall be prorated for the portion of any month in which this Agreement is in effect which is not a complete month according to the proportion which the number of calendar days in the month during which the Agreement is in effect bears to the total number of calendar days in the month, and shall be payable within 10 days after the date of termination. 3. It is understood that the services provided by FTIML are not to be deemed exclusive.
